Case 8:20-cv-01493-CJC-DFM Document 2 Filed 08/10/20 Page 1 of 2 Page ID #:4



                                IN THE UNITED STATES DISTRICT COURT

                        FOR THE CENTRAL DISTRICT OF CALIFORNIA 9T"CI             Fi;_~ o - sc~u;~ ;,~i civ~siard
                                                                                 c~~u , ~~.s. ~~:;~s~~~~cr couRr

BARRY MIGLIORINI                                                                        AUG I 0 2020
     Movant                                                                    CENTRAL DISTRICT OF CALIFORNIA
                                                                               BY     ~Aun            DEPUTY
V.

U NITED STATES SECURIES AND

EXCHANGE COMMISSION

     Respondent                                         S A C W~ 0 - 0~ 4~ 3- G~G(oF►~x)

      I, Barry Migliorini am now a customer of First Bank, 600 James S McDonnell Blvd. Mail Stop 042
Hazelwood, MO 63042 (Account held at Huntington Beach CA. branch, Goldenwest St.) and I am the
customer whose records are being requested by the United States Securities and Exchange Commission.

The financial records sought by the United States Securities and Exchange Commission are not relevant
to the legitimate law enforcement inquiry stated in the Customer Notice that was sent to me because
the scope of the subpoena is overbroad as to time period and to the transactions covered.


         The scope of the subpoena should be limited to the time period beginning with my first contact
involving Wellness Matrix Group on May 23, 2018. (Invoice attached Exhibit 1). The specific date is
marked by the opening of an account at this bank in the name of Wellness Matrix Group. Additionally,
only transactions involving WMGR, George Todt, Steven Antibi, Jasmine Doe, James Camuso, Chris
Lotito, and any of these individuals' business entities are within the scope of the SEC investigation. Any
transactions not involving Wellness Matrix Group and/or any of the individuals associated with that
company are beyond the scope of the SEC investigation. Therefore, I respectfully request that the scope
of the subpoena be limited to the transactions involving the company and individuals being
investigated.


         make no objection to the production of any and all documents involved with the Wellness
Matrix Group account, account number ending in 0715.


        The account labeled Help Keep America Great, was established to collect funds for a political
action committee. This account contains no information relevant to the SEC investigation. Therefore, it
should be excluded from the subpoena.
Case 8:20-cv-01493-CJC-DFM Document 2 Filed 08/10/20 Page 2 of 2 Page ID #:5



The account labeled BGM International, last four # 7912, has less than 3 relevant transactions within the
scope of the subpoena. No other transactions in that account should be open for a fishing
expedition. Records of all relevant transactions are being provided to the SEC investigators along with
their copy of this motion. If necessary, I request that the Court or a discovery master be named to
review the requested documents and confirm or deny the validity of the requested reduction of the
scope of the subpoena.

         declare under penalty of perjury that this statement foregoing is true and correct.


                                                          `~~~

                                                        S' ature of Barry Migliorini



Dated: July 31, 2020
